                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

DONALD LAMAR                                                                        PLAINTIFF

V.                               CASE NO. 3:20-CV-88-BD

ANDREW SAUL, Commissioner
Social Security Administration                                                   DEFENDANT

                                            ORDER

I.   Introduction

       On July 27, 2017, Donald Lamar applied for disability benefits, alleging disability

beginning June 28, 2017. (Tr. at 10). His claims were denied both initially and upon

reconsideration. Id. After conducting a hearing, the Administrative Law Judge (ALJ)

denied Mr. Lamar’s application. (Tr. at 21). Mr. Lamar requested that the Appeals

Council review the ALJ’s decision, but that request was denied. (Tr. at 1). Therefore, the

ALJ’s decision stands as the final decision of the Commissioner. Mr. Lamar filed this

case seeking judicial review of the decision denying his benefits.

       For the reasons stated below, the Court 1 reverses the ALJ’s decision and remands

for further review.

II. The Commissioner’s Decision

       The ALJ found Mr. Lamar had not engaged in substantial gainful activity since the

alleged onset date of June 28, 2017. (Tr. at 12). The ALJ determined Mr. Lamar had the



1
  The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
(Doc. No. 4).
following severe impairments: plantar fasciitis, osteoarthritis of the feet, degenerative

joint disease of the feet, degenerative disc disease of the cervical spine, degenerative joint

disease of the right shoulder, diabetes mellitus, an affective disorder, and an anxiety

disorder. Id.

       After finding Mr. Lamar’s impairments did not meet or equal a listed impairment

(Tr. at 14), the ALJ determined that he had the residual functional capacity (“RFC”) to

perform work at the light exertional level, except that: (1) he could occasionally climb

ramps and stairs, but could not climb ladders, ropes, or scaffolds; (2) he could

occasionally stoop, kneel, crouch, or crawl; (3) he could occasionally operate foot

controls with the left lower extremity; (4) he could occasionally reach overhead; (5) he

could perform work where interpersonal contact is only incidental to the work performed,

defined here as meaning no sales or solicitation; (6) he could perform simple tasks that

are routine and repetitive, and require little independent judgment to perform those tasks;

and (7) he could tolerate occasional changes in a routine work setting. (Tr. at 16).

       The ALJ found that Mr. Lamar was unable to perform any of his past relevant

work as a combination welder. (Tr. at 19). Relying upon the testimony of a Vocational

Expert, the ALJ found, based on Mr. Lamar’s age, education, work experience and RFC,

that jobs existed in significant numbers in the national economy that he could perform,

including positions as a bench assembler, marker, document preparer, and addressing




                                              2
clerk. (Tr. at 20-21). Thus, the ALJ determined that Mr. Lamar was not disabled. (Tr. at

21).

III.   Discussion

       Mr. Lamar contends that substantial evidence does not support the ALJ’s decision

to deny benefits and maintains that the decision is based on legal error. He argues that the

ALJ failed to develop the record, failed to support Mr. Lamar’s physical RFC assessment

with sufficient medical evidence, and relied on legally deficient vocational evidence at

the fifth step of the analysis. The Court finds support for Mr. Lamar’s arguments.

Although Mr. Lamar alleged mental impairments, the Court will limit its discussion to his

physical impairments, which remand to the Commissioner for further proceedings. 2

       In this appeal, the Court must review the Commissioner’s decision for legal error

and determine whether the decision is supported by substantial evidence on the record as

a whole. Brown v. Colvin, 825 F.3d 936, 939 (8th Cir. 2016) (citing Halverson v. Astrue,

600 F.3d 922, 929 (8th Cir. 2010)). “Substantial evidence” in this context means “enough

that a reasonable mind would find [the evidence] adequate to support the ALJ’s

decision.” Slusser v. Astrue, 557 F.3d 923, 925 (8th Cir. 2009) (citation omitted). In

making this determination, the Court must consider not only evidence that supports the

Commissioner’s decision, but also evidence that supports a contrary outcome. Milam v.



2
  See Noerper v. Saul, 964 F.3d 738, 741 n.1 (8th Cir. 2020) (“Although our detailed discussion
is targeted, we have considered [the claimant’s] arguments and the record as a whole as to all of
her impairments and their cumulative effect upon her limitations.”).

                                                3
Colvin, 794 F.3d 978, 983 (8th Cir. 2015). The Court will not reverse the

Commissioner’s decision, however, “merely because substantial evidence exists for the

opposite decision.” Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997) (citation omitted).

         An ALJ has a duty to fully and fairly develop the record independent of the

claimant’s burden to press his case. Combs v. Berryhill, 878 F.3d 642, 646 (8th Cir.

2017). “This duty includes the responsibility of ensuring that the record includes

evidence from a treating physician, or at least an examining physician, addressing the

particular impairments at issue.” Strongson v. Barnhart, 361 F.3d 1066, 1071–72 (8th

Cir. 2004). The ALJ’s obligation to seek additional evidence is triggered, however, only

if a critical issue is underdeveloped. Martise v. Astrue, 641 F.3d 909, 926–27 (8th Cir.

2011).

         In this case, there were no medical opinions from treating or examining physicians

regarding Mr. Lamar’s physical limitations. The only evidence in the record from a

treating or examining source that addressed the effect of Mr. Lamar’s physical

impairments on his ability to work came from his podiatrist, Dr. Erik Rosenlof. Mr.

Lamar injured his foot in a hunting accident when he was a teenager, resulting in multiple

corrective surgeries. (Tr. at 16, 34). Dr. Rosenlof performed the most recent of these

surgeries on June 30, 2017, to address Mr. Lamar’s plantar fasciitis and pain associated

with his foot deformity that was resistant to various conservative treatments. (Tr. at 327).

Four weeks post-surgery, Dr. Rosenlof noted Mr. Lamar continued to complain of pain


                                              4
throughout his foot. (Tr. at 330). Mr. Lamar stated he could not put weight on his feet for

long periods of time and had been unable to work. Id. In his treatment notes, Dr. Rosenlof

wrote he had a “long discussion with [Mr. Lamar] about his foot and continued pain,”

and that Mr. Lamar understood he “will never have full function of his foot.” Id. He

continued: “Due to previous injury and current deformity and posttraumatic arthritis [Mr.

Lamar] may not be able to work.” Id. Dr. Rosenlof suggested Mr. Lamar “try to get a job

that is less physically demanding and/or apply for disability” and gave him a temporary

handicap parking form. Id.

       The ALJ considered this note in his analysis but rejected the suggestion that Mr.

Lamar was unable to work as “one requiring a legal conclusion reserved for the

Commissioner,” and found that Dr. Rosenlof’s note “[did] not reach a conclusion as to

whether [Mr. Lamar] can perform past work, less demanding work, or any work.” (Tr. at

18). The ALJ concluded the treatment note supported a finding that Mr. Lamar was

incapable of performing his past work but did not foreclose work at a lower level of

exertional demand.

       A state agency consultant reviewed Mr. Lamar’s records in March of 2018 and

opined that Mr. Lamar was capable of working at a light exertional demand (including

standing or walking for about six hours of an eight-hour workday) with occasional

climbing and balancing. (Tr. at 83-84). The non-examining reviewing physician also




                                             5
noted there was no evidence in the record regarding treatment for the degenerative disc

disease in Mr. Lamar’s spine and neck or for his chronic shoulder pain. (Tr. at 84).

       Mr. Lamar sought a hearing with the ALJ and submitted additional medical

records from April-December 2018 to support his claim. The later-admitted records

include an April 2018 x-ray of his foot, which physicians called “abnormal” because it

showed “marked deformity due to GSW [gunshot wound], 4th ray amputation, and

nonunion on digits and MT [metatarsals].” (Tr. at 380). The additional records also

demonstrate that Mr. Lamar sought treatment from a new physician because the narcotics

he had been prescribed were not addressing his foot pain. (Tr. at 377). Additionally, the

new records detail treatment for Mr. Lamar’s neck and shoulder pain and include

magnetic resonance imaging showing “hypertrophic degenerative change of the

[acromioclavicular] joint” and a partial tear of the supraspinatus tendon in Mr. Lamar’s

right shoulder. (Tr. at 410). Following the MRI results, Mr. Lamar was referred to an

orthopedic surgeon for further evaluation, but the record contains no orthopedic treatment

records. (Tr. at 409). The state agency consultant did not review the April-December

2018 records in rendering his medical opinion, but the ALJ did receive the records before

Mr. Lamar’s video hearing on January 24, 2019. (Tr. at 10).

       At the hearing, Mr. Lamar told the ALJ he could only be on his feet for 5-10

minutes at a time (Tr. at 43), and that he had been prescribed physical therapy for his

shoulder (Tr. at 48). No treating physician ever provided a medical source statement or,


                                             6
indeed, any medical opinion regarding Mr. Lamar’s physical functional limitations.

Twice during the hearing Mr. Lamar’s attorney requested the ALJ order a physical

consultative examination. (Tr. at 51, 59).

       The ALJ did not order any physical consultative examinations before issuing the

decision to deny Mr. Lamar’s benefits, instead relying on only the medical records and

the March 2018 state agency physician’s opinion, who, as noted, did not have benefit of

all relevant medical records. The ALJ found the state agency opinion persuasive but

found “the totality of the medical evidence, including those periods after the state agency

consultants reviewed the record, supports some reduction in the performance of postural

tasks, climbing, and reaching.” (Tr. at 19). By including these additional limitations, the

ALJ acknowledged the later-submitted records had some impact on the ultimate RFC

determination.

       “Because a claimant’s RFC is a medical question, an ALJ’s assessment of it must

be supported by some medical evidence of the claimant’s ability to function in the

workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (quoting Cox v. Astrue,

495 F.3d 614, 619 (8th Cir. 2007)). While specific opinion evidence is not necessarily

required, an ALJ “may not simply draw his own inferences about plaintiff’s functional

ability from medical reports.” Combs v. Berryhill, 878 F.3d 642, 646 (8th Cir. 2017).

       In this case, the ALJ necessarily speculated about the impact the results of the

later-included records would have on Mr. Lamar’s ability to work. The ALJ did not rely


                                             7
on any medical opinion addressing those later-included records or on any treatment notes

from any period that addressed Mr. Lamar’s functional limitations. In fact, none of the

treatment records establish what limitations Mr. Lamar’s impairments imposed. For that

reason, the ALJ’s RFC determination lacks adequate support; and the ALJ erred by

failing to fully develop the record.

IV.   Conclusion

       For the reasons stated above, the Court concludes that the ALJ’s decision is not

supported by substantial evidence in the record as a whole. The ALJ failed to fully and

fairly develop the record; and the RFC did not fully account for Mr. Lamar’s limitations.

Accordingly, this case is hereby remanded to the Commissioner for further proceedings

consistent with this order.

       IT IS SO ORDERED, this 25th day of May, 2021.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                            8
